Case 19-61608-grs           Doc 640       Filed 06/10/20 Entered 06/10/20 19:34:22                     Desc Main
                                         Document      Page 1 of 29

                             UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF KENTUCKY

In re:                                                                 Chapter 11

AMERICORE HOLDINGS, LLC, et al.,                                       Case No. 19-61608 (GRS)

      Debtors.1                                                        Jointly Administered
____________________________________/

     DISCLOSURE STATEMENT IN SUPPORT OF PLAN OF REORGANIZATION
         PROPOSED BY THE THIRD FRIDAY TOTAL RETURN FUND, LLP


                                            June 10, 2020


                                            Respectfully submitted,

                                            Bradley S. Shraiberg, Esq.
                                            Joshua B. Lanphear, Esq.
                                            SHRAIBERG, LANDAU & PAGE, P.A.
                                            Attorneys for The Third Friday Total Return Fund, LLP
                                            2385 NW Executive Center Drive, #300
                                            Boca Raton, Florida 33431
                                            Telephone: 561-443-0800
                                            Facsimile: 561-998-0047
                                            Email: bss@slp.law
                                            Email: jlanphear@slp.law


                                            By: /s/ Bradley S. Shraiberg_____________
                                                  Bradley S. Shraiberg
                                                  Florida Bar. No. 121622
                                                  Joshua B. Lanphear
                                                  Florida Bar No. 125421




1
  The Debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification numbers in
parentheses): Americore Holdings, LLC (0115); Americore Health, LLC (6554); Americore Health Enterprises, LLC
(6887); Ellwood Medical Center, LLC (1900); Ellwood Medical Center Real Estate, LLC (8799); Ellwood Medical
Center Operations, LLC (5283); Pineville Medical Center, LLC (9435); Izard County Medical Center, LLC (3388);
Success Healthcare 2, LLC (8861); St. Alexius Properties, LLC (4610); and St. Alexius Hospital Corporation #1
(2766).


{2337/000/00499948}                                      1
Case 19-61608-grs               Doc 640         Filed 06/10/20 Entered 06/10/20 19:34:22                                   Desc Main
                                               Document      Page 2 of 29

                                                 TABLE OF CONTENTS

I.        INTRODUCTION ...............................................................................................................5

          A.        Overview of the Plan ...............................................................................................7
          B.        Voting Instructions...................................................................................................8

II.       BACKGROUND OF DEBTORS and .................................................................................8

Debtors’ prepetition efforts at reorganization ..................................................................................8

III.      THE CHAPTER 11 CASE ................................................................................................10

          A.        Commencement of the Chapter 11 Case ................................................................10
          B.        Other Significant Events ........................................................................................10
          C.        Retained Professionals ...........................................................................................11
          D.        The Claims Process ................................................................................................11
          E.        Objection to Claims of Pelorus Equity Group, Inc. ...............................................12

IV.       CHAPTER 11 PLAN .........................................................................................................13

          A.        Plan Overview ........................................................................................................14
          B.        Substantive Consolidation of Debtors’ Estates ......................................................14
          C.        Unclassified Claims ...............................................................................................15
                    1.     Allowed Administrative Claims ................................................................15
                    2.     Priority Tax Claims ....................................................................................15
                    3.     United States Trustee's Fees ......................................................................16
          D.        Treatment of Claims ..............................................................................................16
          E.        Distributions Under the Plan..................................................................................18
          F.        Procedures for Allowance or Disallowance of Disputed Claims...........................19
          G.        Executory Contracts and Unexpired Leases ..........................................................20
          H.        Amendment, Modification or Revocation of the Plan ...........................................21
          I.        Means for Implementation and Effect of Confirmation of Plan ............................21
                    1.     Discharge of Debtor ...................................................................................21
                    2.     Injunction Related to Discharge.................................................................21
                    3.     Plan Release of Third Friday .....................................................................22
                    4.     Injunction Against Interference with the Plan ...........................................22
                    5.     Votes Solicited in Good Faith ....................................................................22
                    6.     Term of Bankruptcy Injunction or Stays ...................................................22
          J.        Conditions Precedent to Effectiveness of Plan ......................................................23
          K.        Retention of Jurisdiction ........................................................................................23
          L.        Post-Confirmation Date Service List .....................................................................23

V.        CONFIRMATION OF THE PLAN...................................................................................23

          A.        Solicitation of Votes ..............................................................................................23
          B.        Confirmation Hearing ............................................................................................23
          C.        Confirmation Standards .........................................................................................24



{2337/000/00499948}                                                 2
Case 19-61608-grs                Doc 640           Filed 06/10/20 Entered 06/10/20 19:34:22                                      Desc Main
                                                  Document      Page 3 of 29

VI.       Funding and feasibility of the Plan ....................................................................................24

          A.         Risks to the Creditors .............................................................................................24
          B.         Best Interests Test and Liquidation Analysis.........................................................25
          C.         Funding the Purchase Price ....................................................................................26
          D.         Feasibility ...............................................................................................................26

VII.      ALTERNATIVES TO THE PLAN ...................................................................................26

                     1.         Liquidation Under Chapter 7 .....................................................................27
                     2.         Alternative Plan of Reorganization ............................................................27

CONCLUSION ..............................................................................................................................27




{2337/000/00499948}                                                    3
Case 19-61608-grs        Doc 640    Filed 06/10/20 Entered 06/10/20 19:34:22         Desc Main
                                   Document      Page 4 of 29



                                        EXHIBIT INDEX

EXHIBIT A:            Chapter 11 Plan Filed by The Third Friday Total Return Fund, LLP




{2337/000/00499948}                             4
Case 19-61608-grs             Doc 640       Filed 06/10/20 Entered 06/10/20 19:34:22                     Desc Main
                                           Document      Page 5 of 29

               DISCLOSURE STATEMENT FOR PLAN OF REORGANIZATION
              PROPOSED BY THE THIRD FRIDAY TOTAL RETURN FUND, LLP

THE DEBTOR RESERVES THE RIGHT TO AMEND OR SUPPLEMENT THIS
PROPOSED DISCLOSURE STATEMENT AT OR BEFORE THE CONFIRMATION
HEARING.

                                            I.       INTRODUCTION

        The Third Friday Total Return Fund, LLP (“Third Friday” or the “Plan Proponent”)
provides this Disclosure Statement (the "Disclosure Statement") to all of the Debtors’2 creditors in
order to permit such creditors to make an informed decision in voting to accept or reject the Plan
of Reorganization Proposed By The Third Friday Total Return Fund, LLP (the "Plan") dated and
filed on June 10, 2020 with the United States Bankruptcy Court for the Eastern District of
Kentucky (the “Bankruptcy Court” or the "Court") in connection with the above-captioned cases
(the "Cases"). A copy of the Plan is attached to this Disclosure Statement as EXHIBIT A.
Whenever the words "include," "includes" or "including" are used in this Disclosure Statement,
they are deemed to be followed by the words "without limitation." Capitalized terms used herein
but not otherwise defined have the meaning assigned to such terms in the Plan.

        The Disclosure Statement is presented to certain holders of Claims against the Debtors in
accordance with the requirements of section 1125 of the United States Bankruptcy Code, 11 U.S.C.
§§ 101-1330 (the "Bankruptcy Code" or the “Code”). Section 1125 of the Code requires that a
disclosure statement provide information sufficient to enable a hypothetical and reasonable
investor, typical of the Debtors’ creditors, to make an informed judgment whether to accept or
reject the Plan. The Disclosure Statement may not be relied upon for any purpose other than that
described above.

     THE DISCLOSURE STATEMENT AND THE PLAN ARE AN INTEGRAL
PACKAGE, AND THEY MUST BE CONSIDERED TOGETHER FOR THE READER TO
BE ADEQUATELY INFORMED. THIS INTRODUCTION IS QUALIFIED IN ITS
ENTIRETY BY THE REMAINING PORTIONS OF THIS DISCLOSURE STATEMENT,
AND THIS DISCLOSURE STATEMENT IN TURN IS QUALIFIED, IN ITS ENTIRETY,
BY THE PLAN.

     NO REPRESENTATIONS CONCERNING DEBTORS (PARTICULARLY AS TO
THE VALUE OF ITS PROPERTY) ARE AUTHORIZED BY PLAN PROPONENT
OTHER THAN AS SET FORTH IN THIS DISCLOSURE STATEMENT AND ITS
EXHIBITS. ANY REPRESENTATIONS OR INDUCEMENTS MADE TO SECURE
YOUR ACCEPTANCE OF THE PLAN OTHER THAN AS CONTAINED IN THE
DISCLOSURE STATEMENT AND ITS EXHIBITS SHOULD NOT BE RELIED UPON
BY YOU IN ARRIVING AT YOUR DECISION, AND SUCH ADDITIONAL
REPRESENTATIONS AND INDUCEMENTS SHOULD BE REPORTED TO COUNSEL
FOR PLAN PROPONENT, WHO WILL IN TURN DELIVER SUCH INFORMATION TO
THE BANKRUPTCY COURT FOR SUCH ACTION AS MAY BE APPROPRIATE.


2
    Capitalized terms used herein but not otherwise defined have the meanings assigned to such terms in the Plan.


{2337/000/00499948}                                        5
Case 19-61608-grs     Doc 640    Filed 06/10/20 Entered 06/10/20 19:34:22   Desc Main
                                Document      Page 6 of 29

     THE INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT,
INCLUDING ANY EXHIBITS CONCERNING THE FINANCIAL CONDITION OF
DEBTORS AND THE OTHER INFORMATION CONTAINED HEREIN, HAS NOT
BEEN SUBJECT TO AN AUDIT OR INDEPENDENT REVIEW EXCEPT AS
EXPRESSLY SET FORTH HEREIN. ACCORDINGLY, THE PLAN PROPONENT IS
UNABLE TO WARRANT OR REPRESENT THAT THE INFORMATION
CONCERNING THE PLAN PROPONENTS OR THE DEBTORS FINANCIAL
CONDITION IS ACCURATE OR COMPLETE. THE PROJECTED INFORMATION
CONTAINED IN THIS DISCLOSURE STATEMENT HAS BEEN PRESENTED FOR
ILLUSTRATIVE PURPOSES ONLY, AND, BECAUSE OF THE UNCERTAINTY AND
RISK FACTORS INVOLVED, THE PLAN PROPONENT'S ACTUAL RESULTS MAY
NOT BE AS PROJECTED HEREIN.

     ALTHOUGH AN EFFORT HAS BEEN MADE TO BE ACCURATE, PLAN
PROPONENT DOES NOT WARRANT OR REPRESENT THAT THE INFORMATION
CONTAINED IN THIS DISCLOSURE STATEMENT AND ITS EXHIBITS ARE
CORRECT. THE DISCLOSURE STATEMENT CONTAINS ONLY A SUMMARY OF
THE PLAN. EACH CREDITOR IS STRONGLY URGED TO REVIEW THE PLAN
PRIOR TO VOTING ON IT.

     THE STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT ARE
MADE AS OF THE DATE OF THE DISCLOSURE STATEMENT UNLESS ANOTHER
TIME IS SPECIFIED. THE DELIVERY OF THIS DISCLOSURE STATEMENT WILL
NOT UNDER ANY CIRCUMSTANCES CREATE AN IMPLICATION THAT THERE
HAS NOT BEEN ANY CHANGE IN THE FACTS SET FORTH SINCE THE DATE OF
THE DISCLOSURE STATEMENT.

     A STATEMENT OF THE ASSETS AND LIABILITIES OF DEBTORS AS OF THE
DATE OF THE COMMENCEMENT OF THE CHAPTER 11 CASE IS ON FILE WITH
THE CLERK OF THE BANKRUPTCY COURT AND MAY BE INSPECTED BY
INTERESTED PARTIES DURING REGULAR BUSINESS HOURS.

    THIS DISCLOSURE STATEMENT HAS BEEN PREPARED IN ACCORDANCE
WITH SECTION 1125 OF THE BANKRUPTCY CODE AND NOT IN ACCORDANCE
WITH FEDERAL OR STATE SECURITIES LAWS OR OTHER APPLICABLE NON-
BANKRUPTCY LAW. ENTITIES HOLDING OR TRADING IN OR OTHERWISE
PURCHASING, SELLING OR TRANSFERRING CLAIMS AGAINST THE DEBTORS
SHOULD EVALUATE THIS DISCLOSURE STATEMENT ONLY IN LIGHT OF THE
PURPOSE FOR WHICH IT WAS PREPARED.

     THIS DISCLOSURE STATEMENT HAS NOT BEEN APPROVED OR
DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION NOR HAS
SUCH COMMISSION PASSED UPON THE ACCURACY OR ADEQUACY OF THE
STATEMENTS CONTAINED HEREIN.

     THIS DISCLOSURE STATEMENT WILL NOT BE CONSTRUED TO BE
ADVICE ON THE TAX, SECURITIES OR OTHER LEGAL EFFECTS OF THE PLAN.
EACH CREDITOR SHOULD, THEREFORE, CONSULT WITH ITS OWN LEGAL,


{2337/000/00499948}                        6
Case 19-61608-grs           Doc 640       Filed 06/10/20 Entered 06/10/20 19:34:22                      Desc Main
                                         Document      Page 7 of 29

BUSINESS, FINANCIAL AND TAX ADVISERS AS TO ANY SUCH MATTERS
CONCERNING THE SOLICITATION, THE PLAN OR THE TRANSACTIONS
CONTEMPLATED THEREBY.

       Pursuant to the Bankruptcy Code, the Plan was filed with the Bankruptcy Court on June
10, 2020 and this Disclosure Statement was filed thereafter. The Bankruptcy Court will schedule
a hearing on approval of this Disclosure Statement and on confirmation of the Plan (the
"Confirmation Hearing") to be held at the United States Bankruptcy Court, Community Trust
Building, 100 East Vine Street, Suite 200, Lexington, Kentucky 40507. If hearings have not
resumed at the courthouse, the hearing will be conducted telephonically and all parties in interest
must arrange to appear solely telephonically. For more information, please visit https://www.
kyeb.uscourts.gov/telephonic-hearing-instructions. At the Confirmation Hearing, the Bankruptcy
Court will consider whether this Disclosure Statement and the Plan satisfy the requirements of the
Bankruptcy Code, including whether the Plan is in the best interests of the claimants.

       To obtain, at your cost, additional copies of this Disclosure Statement or of the Plan, please
contact Shraiberg, Landau & Page, P.A., 2385 NW Executive Center Drive, Suite 300, Boca
Raton, FL 33431, Phone: (561) 443-0800, Facsimile: (561) 998-0047.

A.       Overview of the Plan

     THE DESCRIPTION OF THE PLAN SET FORTH HEREIN CONSTITUTES A
SUMMARY ONLY AND IS QUALIFIED, IN ITS ENTIRETY, BY THE PLAN AND THE
PLAN DOCUMENTS. THE PLAN IS ATTACHED AS EXHIBIT A TO THIS
DISCLOSURE STATEMENT. IN THE EVENT OF ANY INCONSISTENCY BETWEEN
THIS DISCLOSURE STATEMENT AND THE PLAN, THE PLAN CONTROLS.

         Chapter 11 is the chapter of the Bankruptcy Code primarily used for reorganization. The
fundamental purpose of a chapter 11 case is to formulate a plan to restructure a debtor's finances
so as to maximize recoveries to its creditors. With this purpose in mind, individuals and businesses
sometimes use chapter 11 as a means to conduct asset sales and other forms of liquidation.
Whether the aim is reorganization or liquidation, a chapter 11 plan sets forth and governs the
treatment and rights to be afforded to creditors and stockholders with respect to their claims against
and interests in a debtor's bankruptcy estate.

        The Plan divides the Claims against the Debtors into Classes. Certain Claims—in
particular, Administrative Claims—remain unclassified in accordance with section 1123(a)(1) of
the Code. The Plan assigns all other Claims and Interests as described below.3


3
  The figures described in this table are rough estimates that are likely higher than the actual amounts of Allowed
Claims. The rough estimates are based upon initial schedules filed by the Debtors (which the Plan Proponent submits
are incomplete and inaccurate), proofs of claims filed against the respective Debtors as of June 10, 2020, and the
notices of claim of lien on the docket as of June 10, 2020. The figures are subject to change due to, among other
things, the passage of the General Bar Date and forthcoming objections to claims. As discussed in Article III, Section
E of this Disclosure Statement, the Plan Proponent submits that the actual Allowed Amount of the Secured Claim held
by Pelorus will be significantly lower than the amount asserted in its Notices of Claims of Lien at Case No. 19-61608-
GRS, ECF Noa. 583 and 585. The Plan Proponent also submits that many duplicate General Unsecured Claims have
been filed against each of the Debtors, which will be removed from the final Allowed Amounts of Class 3 Claims.
The Plan Proponent reserves the right to amend this Disclosure Statement and the claim estimations provided herein.


{2337/000/00499948}                                       7
Case 19-61608-grs           Doc 640    Filed 06/10/20 Entered 06/10/20 19:34:22                 Desc Main
                                      Document      Page 8 of 29

B.       Voting Instructions
 Class       Description       Approximate            Estimated          Estimated                Status
                              Amount Asserted     Allowed Amounts        Recovery
  N/A     Administrative        $1,000,000            $1,000,000           100%            Unclassified and not
          Claims                                                                             entitled to vote
  N/A     Priority Claims       $2,411,740.82       $2,411,740.82           100%           Unclassified and not
                                                                                             entitled to vote
  N/A     US Trustee's Fees   Currently unknown   Currently unknown         100%           Unclassified and not
                                                                                             entitled to vote
     1    Allowed Third        $25,780,016.07      $25,780,016.07      In exchange for     Impaired and entitled
          Friday Secured                                                 the Purchase             to vote
          Claim                                                           Price, Third
                                                                          Friday shall
                                                                       receive 100% of
                                                                      the Equity in each
                                                                        of the Debtors
                                                                       and the transfer
                                                                          of all Estate
                                                                            Actions
     2    Allowed Other           Less than           Less than              100%           Unimpaired and not
          Secured Claims       $22,952,898.87      $22,952,898.87                             entitled to vote
     3    Allowed General         Less than           Less than            Pro Rata        Impaired and entitled
          Unsecured Claims     $113,911,487.48     $113,911,487.48    distribution of $5          to vote
                                                                            million


     4    Equity                      N/A               N/A                  0%              Impaired and not
                                                                                              entitled to vote



        The Bankruptcy Code entitles only holders of impaired claims who receive some
distribution under a proposed plan to vote to accept or reject that plan. Holders of claims that are
unimpaired under a proposed plan are conclusively presumed to have accepted that plan and are
not entitled to vote on the Plan. Holders of classes of claims that will receive no distributions
under a proposed plan are deemed to reject that plan and, therefore, not entitled to vote on the Plan.
Holders of Claims valued at an unknown amount, and holders of Disputed Claims, shall not be
entitled to vote on the Plan, unless otherwise provided for in the Plan.

       Under the Plan, Classes 1 and 3 are Impaired and entitled to vote to accept or reject the
Plan. Class 2 is Unimpaired and not entitled to vote on the Plan pursuant to section 1126(f) of the
Code. Class 4 is Impaired but not entitled to vote on the Plan pursuant to section 1126(g) of the
Code. Moreover, Class 4 consists of insider equity claims, and its votes are therefore not calculated
when determining whether the Plan has been accepted or rejected.

                       II.   BACKGROUND OF DEBTORS AND
                   DEBTORS’ PREPETITION EFFORTS AT REORGANIZATION

       The Debtors are in the business of managing and acquiring distressed hospitals in rural
communities. Although at one time the Debtors owned five hospitals, as of the Petition Date, the
Debtors owned two open hospitals and one closed hospital.



{2337/000/00499948}                                 8
Case 19-61608-grs       Doc 640     Filed 06/10/20 Entered 06/10/20 19:34:22            Desc Main
                                   Document      Page 9 of 29

       The corporate organization and summary of the Debtors is as follows:

       Americore Holdings is a holding company owned indirectly by Grant White. See ECF No.
11, Declaration of Grant White (the “White Declaration”) at Exhibit A (the “Organizational
Chart”).

        Americore Holdings owns controlling interests in four subsidiaries: non-debtor entities
Americore Real Estate, LLC (“Americore Real Estate”) and Americore Lab Services, LLC
(“Americore Lab”), and Debtors, Success Healthcare and Americore Health. See id. Non-debtor
entities Americore Real Estate and Americore Lab do not appear to be operating entities. See id.

       Debtor Success Healthcare is a holding company for Debtors, St. Alexius Properties and
St. Alexius Hospital. In turn, St. Alexius Properties owns the St. Louis, Missouri real property on
which the St. Alexius hospital, medical office building and nursing school are located. St Alexius
Hospital owns the hospital and nursing school. See White Declaration at ¶¶ 12-13. The real
property owned by St. Alexius Properties is valued at approximately $43 million. See id. at Exhibit
C and St. Alexius Properties’ schedules filed at ECF No. 24 in Case No. 19-61611-GRS.

       Debtor Americore Health wholly owns three subsidiaries of its own: Debtor Americore
Enterprises, and two inactive, non-debtor entities, Americore Health Management, LLC and
Americore Billing Solutions, LLC. See Organization Chart.

         Finally, Debtor Americore Enterprises owns controlling interests in four subsidiaries. The
first such subsidiary, Lee County Medical Center, LLC, is a non-debtor entity.

       The second Americore Enterprises subsidiary is Debtor, Ellwood Medical. Ellwood
Medical wholly owns two additional Debtors, Ellwood Real Estate and Ellwood Operations.
Together, these entities own and operate a rural hospital in Ellwood City, Pennsylvania, with
Ellwood Real Estate owning the real property on which the hospital is located, and Ellwood
Operations operating the hospital itself. See White Declaration at ¶¶ 6-9. The real property owned
by Ellwood Real Estate is valued at approximately $22.5 million. See id. at Exhibit B and Ellwood
Real Estate’s schedules filed at ECF No. 25 in Case No. 19-61614-GRS.

        The third Americore Enterprises subsidiary is a Debtor, Pineville Medical. Pineville
Medical formerly operated a hospital in Pineville, Kentucky; however, said hospital was sold prior
to the Petition Date. See White Declaration at ¶ 17.

        The final American Enterprises subsidiary is likewise a Debtor, Izard County Medical.
Izard County Medical operates a hospital located in Calico Rock, Arkansas and leases it from a
third-party non-debtor. See White Declaration at ¶¶ 10-11. The hospital offers in-patient, out-
patient, laboratory, radiology, physical therapy services, and an emergency room. Id.

       Following a series of lawsuits and the inability to service their debts, the Debtors required
financing to restructure their debts. The Debtors ultimately obtained financing from Third Friday.
The Debtors and Third Friday are parties to the following agreements:

       (i)     That Loan and Security Agreement by and between Americore Health, LLC and
               The Third Friday Total Return Fund, L.P. dated as of January 2, 2018 as
               subsequently amended and modified (the “Americore Health Loan Agreement”);


{2337/000/00499948}                              9
Case 19-61608-grs      Doc 640    Filed 06/10/20 Entered 06/10/20 19:34:22          Desc Main
                                 Document     Page 10 of 29

       (ii)    That Loan and Security Agreement by and between Americore Holdings, LLC and
               The Third Friday Total Return Fund, L.P. dated as of May 1, 2018 as subsequently
               amended and modified (the “Americore Holdings Loan Agreement,” and together
               with the Americore Health Loan Agreement, the “Third Friday Loan
               Agreements”); and

       (iii)   Certain forbearance agreements between Grant White, Americore Holdings,
               Americore Health, Americore Enterprises, and Third Friday (collectively, the
               “Third Friday Forbearance Agreements”).

      Ultimately, on December 24, 2019, Third Friday declared the Third Friday Loan
Agreements in default.

                              III.   THE CHAPTER 11 CASE

A.     Commencement of the Chapter 11 Case

       Unable to service its debts, faced with multiple pending and potential lawsuits and
receiverships, and default declared by Third Friday, the Debtors commenced these Cases in an
attempt to reorganize on December 31, 2019.

B.     Other Significant Events

       Appointment of Patient Care Ombudsman

       On December 31, 2019, the Court ordered the United States Trustee to appoint a patient
care ombudsman pursuant to section 333 of the Code and Rule 2007.2.

      On January 21, 2020, Paul A. Randolph, Acting United States Trustee appointed Suzanne
Koenig to serve as the Patient Care Ombudsman in these Cases.

      The duties and responsibilities of the Patient Care Ombudsman are, in part, governed by
the Agreed Order Amending and Modifying the Terms of Appointment of the Patient Care
Ombudsman [ECF No. 354, Case No. 19-61608-GRS].

       Formation of Creditors Committee

       On January 23, 2020, Paul A. Randolph, Acting United States Trustee formed the
Committee in these Cases pursuant to 11 U.S.C. § 1102(a)(1). The Committee consists of
Beckman Coulter, Inc. (Chairperson); Baxter County Regional Hospital, Inc.; Specialists in
Anesthesia, P.C.; Western Healthcare, LLC; Midwest Emergency Services; Dinakar Golla, M.D.;
and Saint Louis University. See ECF No. 142, Case No. 19-61608-GRS.

       Appointment of Trustee

       On February 20, 2020, upon agreement of the Debtors, the United States Trustee, the
Committee, Third Friday and Pelorus, the Court entered the Agreed Order Appointing Chapter 11
Trustee [ECF No. 258, Case No. 19-61608-GRS], thereby directing the United States Trustee to
appoint a chapter 11 trustee in these Cases.


{2337/000/00499948}                           10
Case 19-61608-grs       Doc 640    Filed 06/10/20 Entered 06/10/20 19:34:22              Desc Main
                                  Document     Page 11 of 29

       On February 21, 2020, Carol L. Fox was appointed as the Chapter 11 Trustee of the
Debtors. ECF No. 260, Case No. 19-61608-GRS. The Chapter 11 Trustee is a principal at
GlassRatner, a B. Riley Financial company, and is located in Fort Lauderdale, Florida.

C.     Retained Professionals

       As summarized below, the Court authorized the retention of certain professionals in
connection with these Cases.

       The Court approved the Debtors’ employment of Dentons Bingham Greenebaum LLP as
general bankruptcy counsel to the Debtors. ECF No. 335, Case No. 19-61608-GRS. Thereafter,
the Court authorized Dentons Bingham Greenebaum LLP to withdraw from representing the
Debtors in these Cases. ECF No. 257, Case No. 19-61608-GRS.

      The Court approved the Debtors’ employment via the Chapter 11 Trustee of GlassRatner
Advisory & Capital Group, LLC as financial advisor to the Debtors. ECF No. 400, Case No. 19-
61608-GRS.

        The Court approved the Committee’s employment of Nelson Mullins Riley & Scarborough
LLP, a law firm with offices located in Fort Lauderdale, Florida. ECF No. 304, Case No. 19-
61608-GRS. The Court also approved the Committee’s employment of Frost Brown Todd, LLC
as local counsel to the Committee. ECF No. 379, Case No. 19-61608-GRS.

       The Court approved the Chapter 11 Trustee’s employment of Baker & Hostetler LLP as
general bankruptcy counsel to the Chapter 11 Trustee. ECF No. 377, Case No. 19-61608-GRS.
The Court also approved the Chapter 11 Trustee’s employment of B. Riley FBR, Inc. as the
Debtors’ investment banker. ECF No. 444, Case No. 61608-GRS.

      The Court approved the Patient Care Ombudsman’s employment of Saul Ewing Arnstein
& Lehr, LLP as counsel to the Patient Care Ombudsman, ECF No. 410, Case No. 19-61608-GRS,
and SAK Management Services, LLC as medical operations advisor to the Patient Care
Ombudsman. ECF No. 399, Case No. 19-61608-GRS.

       The Trustee and other Estate professionals may seek to engage additional professionals
following the filing of this Disclosure Statement.

D.     The Claims Process

        The Bankruptcy Code provides a procedure for all persons who believe they have a claim
against a debtor to assert such claims, so that such claimant can receive distributions from the
debtor's bankruptcy case. The Court establishes a "bar date"—a date by which creditors must file
their claims, or else such creditors will not participate in the bankruptcy case or any distribution.
After the filing of all claims, the debtor evaluates such claims and can raise objections to them.
These claims objections allow the debtor to minimize claims against it, and thereby maximize the
recovery to creditors.

      The deadline for filing Proofs of Claims against the Debtors, other than claims of
governmental units and Administrative Claims shall be the last date for creditors to file Proofs of


{2337/000/00499948}                              11
Case 19-61608-grs       Doc 640     Filed 06/10/20 Entered 06/10/20 19:34:22              Desc Main
                                   Document     Page 12 of 29

Claim in the Cases, which the Court established as June 17, 2020 (the "General Bar Date"). See
the Court’s Order Establishing Bar Dates for Filing of Proofs of Claim and Approving Form and
Manner of Notice [Case No. 19-61608-GRS, ECF No. 544].

        As described in more detail in Section 9.10 of the Plan, on the Effective Date, in exchange
for the Purchase Price, Third Friday shall receive 100% of the Equity in each of the Debtors and
the transfer of the Estate Actions. Following the Effective Date, Third Friday or its assigns shall
review, analyze and resolve Claims on an ongoing basis as part of the claim reconciliation process.

        Nonetheless, additional claims may be asserted against the Debtors subsequent to the
expiration of the General Bar Date and the actual ultimate amount of Allowed Claims may differ
significantly from the amounts used for the purposes of the Plan Proponent's estimates.
Accordingly, the distribution amount that will ultimately be received by any particular holder of
an Allowed Claim may be adversely affected by the outcome of the claims resolution process.

E.     Objection to Claims of Pelorus Equity Group, Inc.

       (a) Success Healthcare, St. Alexius Properties, and St. Alexius Hospital

        One June 4, 2020, the Trustee filed the Chapter 11 Trustee’s Objection to Pelorus Equity
Group, Inc.’s Notice of Claim of Liens Against St. Alexius Debtors [Case No. 19-61608-GRS, ECF
No. 610], wherein the Trustee objected to the Claim of Lien [Case No. 19-61608-GRS, ECF No.
585] filed by Pelorus against St. Alexius Properties and St. Alexius Hospital to deny Pelorus’
request to credit bid to acquire assets of St. Alexius Properties and St. Alexius Hospital. The
Trustee’s objection, and the arguments raised therein, was joined and adopted by Third Friday
[Case No. 19-61608-GRS, ECF No. 614] and the Committee [Case No. 19-61608-GRS, ECF No.
617].

       Pelorus’ Claim of Lien asserts a claim in the amount of $10,654,960.54 purportedly
secured by certain real and personal property of St. Alexius Properties, St. Alexius Hospital and
Success Healthcare, and Pelorus’ intention to credit bid at any proposed sale of said collateral.

        The Trustee’s objection, joined by Third Friday and the Committee, raises numerous bases
to deny Pelorus the right to credit bid, including without limitation (i) that St. Alexius Hospital is
not a party to any of the loan agreements submitted with Pelorus’ Claim of Lien or otherwise liable
for any amounts due or owing under said loan agreements, (ii) that Pelorus does not hold any
security interest in the assets of St. Alexius Hospital, (iii) that Pelorus has failed to file an
accounting of funds advanced by Pelorus and payments made under the relevant loan agreements
in support of its asserted claim, (iv) that the interest under the loan agreements violates applicable
law governing usury, (v) that the relevant loan agreements are unconscionable under applicable
law, (vi) that Pelorus received certain avoidable transactions under applicable state statutes, (vii)
that Pelorus’ asserted claim incorporates unenforceable claims against the Debtors’ Estates, (viii)
that Pelorus engaged in inequitable conduct in negotiating the loan agreements, and (ix) that
Pelorus’ asserted claim is subject to equitable subordination pursuant to section 510(c) of the Code.
Without limitation, the foregoing bases likewise support an objection to any claim asserted by
Pelorus against any of the Debtors.




{2337/000/00499948}                              12
Case 19-61608-grs       Doc 640    Filed 06/10/20 Entered 06/10/20 19:34:22              Desc Main
                                  Document     Page 13 of 29

        For more detail regarding the Pelorus’ relationship with certain of the Debtors and the
foregoing bases for the Trustee’s objection to Pelorus’ Claims of Liens, see the Trustee’s
objections at Case No. 19-61608-GRS, ECF Nos. 610 and 612.

       (b) Ellwood Operations, Ellwood Medical, and Ellwood Real Estate

        One June 4, 2020, the Trustee filed the Chapter 11 Trustee’s Objection to Pelorus Equity
Group, Inc.’s Notice of Claim of Liens Against Ellwood Debtors [Case No. 19-61608-GRS, ECF
No. 612], wherein the Trustee objected to the Claim of Lien [Case No. 19-61608-GRS, ECF No.
583] filed by Pelorus against Ellwood Operations, Ellwood Medical, and Ellwood Real Estate to
deny Pelorus’ request to credit bid to acquire assets of Ellwood Operations, Ellwood Medical, and
Ellwood Real Estate. The Trustee’s objection, and the arguments raised therein, was joined and
adopted by Third Friday [Case No. 19-61608-GRS, ECF No. 615] and the Committee [Case No.
19-61608-GRS, ECF No. 618].

        Pelorus’ Claim of Lien asserts a claim in the amount of $4,094,292.49 purportedly secured
by certain real and personal property of Ellwood Operations, Ellwood Medical, and Ellwood Real
Estate, and Pelorus’ intention to credit bid at any proposed sale of said collateral.

        The Trustee’s objection, joined by Third Friday and the Committee, raises numerous bases
to deny Pelorus the right to credit bid, including without limitation (i) that Pelorus has failed to
establish the validity and enforceability of its asserted claim and security interest against the
Ellwood debtors, (ii) that the relevant loan agreements violate applicable state law prohibiting
usurious interest and fees, and (iii) that Pelorus has failed to file an accounting of funds advanced
by Pelorus and payments made under the relevant loan agreements in support of its asserted claim.
Without limitation, the foregoing bases likewise support an objection to any claim asserted by
Pelorus against any of the Debtors.

        For more detail regarding the Pelorus’ relationship with certain of the Debtors and the
foregoing bases for the Trustee’s objection to Pelorus’ Claims of Liens, see the Trustee’s
objections at Case No. 19-61608-GRS, ECF Nos. 610 and 612.

       (c) All Debtor Entities

        For the avoidance of doubt, the Plan Proponent intends to object, or support objections
raised by other movants, to all proofs of claims filed by Pelorus against any of the Debtors.

                                  IV.     CHAPTER 11 PLAN

     THE FOLLOWING IS A BRIEF SUMMARY OF THE MORE SIGNIFICANT
MATTERS CONTEMPLATED BY OR IN CONNECTION WITH THE
CONFIRMATION OF THE PLAN. THUS, THE FOLLOWING SUMMARY IS
QUALIFIED IN ITS ENTIRETY BY THE PLAN, WHICH IS ATTACHED TO THIS
DISCLOSURE STATEMENT AS EXHIBIT A. THIS SUMMARY ONLY HIGHLIGHTS
CERTAIN SUBSTANTIVE PROVISIONS OF THE PLAN. CONSIDERATION OF THIS
SUMMARY WILL NOT, NOR IS IT INTENDED TO, YIELD A THOROUGH
UNDERSTANDING OF THE PLAN. SUCH CONSIDERATION IS NOT A SUBSTITUTE
FOR A FULL AND COMPLETE READING OF THE PLAN. ALL HOLDERS OF



{2337/000/00499948}                              13
Case 19-61608-grs       Doc 640     Filed 06/10/20 Entered 06/10/20 19:34:22              Desc Main
                                   Document     Page 14 of 29

CLAIMS ARE URGED TO REVIEW THE PLAN CAREFULLY. THE PLAN, IF
CONFIRMED, WILL BE BINDING ON DEBTORS AND ALL HOLDERS OF CLAIMS.

A.     Plan Overview

       The Plan Proponent believes that confirmation of the Plan provides the best opportunity
for maximizing recoveries for Creditors.

B.     Substantive Consolidation of Debtors’ Estates

       As described in more detail in Article III of the Plan, the Plan proposes substantive
consolidation of the eleven separate corporate Debtors into the Reorganized Debtors solely for
voting on, confirmation of and distributions hereunder. As a result of such substantive
consolidation, the Plan treats Claims against and Interests in each of the eleven separate corporate
Debtors as Claims against and Interests in a single debtor entity.

       The entry of the Confirmation Order shall constitute approval by the Court, pursuant to
sections 105(a) and 1123(a)(5)(C) of the Code, effective as of the Effective Date, of the substantive
consolidation of the Debtors and their respective Estates, solely for the purposes of voting on,
confirmation of and distributions hereunder. On the Effective Date, the Debtors will be
substantively consolidated pursuant hereto and in accordance herewith into the Reorganized
Debtors.

        Specifically, on and after the Effective Date with respect to the Reorganized Debtors, (a)
all assets and liabilities of the Debtors shall be treated as though they were pooled solely for
purposes of voting on, confirmation of and distributions hereunder, (b) no distribution shall be
made hereunder on account of any intercompany Claim held by any one of the Debtors against
any of the other Debtors, (c) no distribution shall be made hereunder on account of any Interest
held by any one of the Debtors in any of the other Debtors, (d) all Allowed Other Secured Claims
against the Debtors shall be entitled to a single recovery on the Effective Date, and thus one
distribution (and no multiple recovery) on any such Claim, (e) all Allowed General Unsecured
Claims against the Debtors shall be entitled to receive a single Pro Rata distribution on the
Effective Date from at least $1,000,000 and, to the extent applicable, further Pro Rata distributions
from the first dollars received from the net proceeds of the Estates Actions, and the Back-End
Payment, but in no event shall be entitled to receive more than 100% of its respective Claim or, in
the aggregate, be entitled to receive more than its respective Pro Rata distribution of $5,000,000,
and (f) every Claim filed or to be filed in any Case of any Debtor shall be deemed filed against the
Reorganized Debtors and shall be one Claim against and one obligation of the Reorganized
Debtors.

        Notwithstanding the substantive consolidation of the Reorganized Debtors as provided
herein, the substantive consolidation shall be solely for purposes of voting on, confirmation of and
distributions hereunder and specifically shall not: (a) affect the legal and organization structure of
each Debtor from and after the Effective Date; (b) destroy or otherwise affect the separate
corporate existence of each Debtor and the ownership interest in each Debtor; or (c) affect any
statutory fees paid by, or accrued in respect of, any Debtor to the U.S. Trustee or the Clerk of the
Court from the Petition Date through the Effective Date.




{2337/000/00499948}                              14
Case 19-61608-grs       Doc 640    Filed 06/10/20 Entered 06/10/20 19:34:22              Desc Main
                                  Document     Page 15 of 29

        The Plan shall be deemed a motion, pursuant to Rule 9013, by the Plan Proponent for
limited and partial substantive consolidation of the Debtors with respect to the Plan as set forth
Article III of the Plan. The Plan Proponent reserves the right to supplement the facts and law
supporting the request for partial or limited substantive consolidation herein at or before the
Confirmation Hearing. Any objection by an affected Creditor to such consolidation shall be treated
as an objection to Confirmation of the Plan and shall be determined by the Court at the
Confirmation Hearing. Failure to timely object to substantive consolidation may result in
consolidation of the Debtors in accordance herewith, without further hearing.

C.     Unclassified Claims

       1.      Allowed Administrative Claims

        Allowed Administrative Claims arising in the ordinary course of the Debtors’ business
shall be paid upon the date on which such Claims become due in the ordinary course (and not from
the Allowed Administrative Claim Payment), in accordance with the terms and conditions of any
agreement relating thereto or upon such other dates and terms as may be agreed upon by the holders
of such Allowed Administrative Claims.

        Allowed Administrative Claims of professionals employed in these Cases, arising under
section 503(b)(2) of the Code and that are entitled to priority under section 507(a)(1) of the Code,
shall be paid 100% of the amount allowed by the Court upon application to the Court, first, from
retainers held by professionals and, second, to the extent said retainers are insufficient to satisfy
the respective professional Allowed Administrative Claim, from the Allowed Administrative
Claim Payment provided by Third Friday or its assigns.

         Other than ordinary course Allowed Administrative Claims and professional Allowed
Administrative Claims (both addressed above) and those Claims otherwise specifically dealt with
in the Plan, any remaining Allowed Administrative Claims shall be paid 100% of their respective
Allowed Administrative Claims in Cash from the Debtors’ operations, unless otherwise ordered
by the Court or agreed to by the holder of such Claim, upon the latter of (i) the Effective Date, or
(ii) the date on which an order approving payment of such Administrative Claim becomes a Final
Order.

      The Plan Proponent estimates that there will be a total of approximately $1,000,000.00 in
Allowed Administrative Claims.

       2.      Priority Tax Claims

        Except to the extent that a holder of an Allowed Priority Tax Claim under section 507(a)(8)
of the Code has been paid by the Debtor prior to the Effective Date or agrees to a different
treatment, each holder of an Allowed Priority Tax Claim shall be treated in accordance with the
terms set forth in § 1129(a)(9)(C) of the Code after the later of (i) the Effective Date and (ii) the
date on which such Priority Tax Claim is Allowed (the “Payment Trigger Date”), with the maturity
date by which all payments due to be no later than the last day of the twenty-fourth month after
the Payment Trigger Date. At the discretion of the Reorganized Debtors, payment in full of the
total balance due on any such Priority Tax Claim may be made without penalty.



{2337/000/00499948}                              15
Case 19-61608-grs       Doc 640     Filed 06/10/20 Entered 06/10/20 19:34:22               Desc Main
                                   Document     Page 16 of 29

       3.      United States Trustee's Fees

       The Debtors shall pay the United States Trustee the appropriate sum required pursuant to
28 U.S.C. §1930(a)(6) through Confirmation on the Effective Date. The Debtors shall further pay
the United States Trustee the appropriate sum required pursuant to 28 U.S.C. §1930(a)(6) for post-
confirmation periods within the time periods set forth in 28 U.S.C. §1930(a)(6), until the earlier of
the closing of the Case by the issuance of a Final Decree by the Court, or upon entry of an order
of the Court dismissing the Case, or converting the Case to another chapter under the Code, and
the Debtors shall provide to the United States Trustee upon the payment of each post-confirmation
payment an appropriate affidavit indicating disbursement for the relevant periods. The foregoing
fees shall be paid from funds generated from the Reorganized Debtors’ operations.

D.     Treatment of Claims

       Class 1. Allowed Third Friday Secured Claim

       (a)     Description. Class 1 consists of the Allowed Third Friday Secured Claims against
the Debtors in the approximate aggregate amount of $25,780,016.07.

        (b)     Treatment. On the Effective Date, in exchange for the Purchase Price, and in full
satisfaction, settlement, release, extinguishment and discharge of the Allowed Third Friday
Secured Claim and any other Claim held by Third Friday against any of the Debtors or arising in
or from the Third Friday Loan Agreements or the Third Friday Forbearance Agreement, the holder
of the Allowed Third Friday Secured Claim shall receive one hundred percent (100%) of the Equity
in each of the Debtors and the transfer of all Estate Actions to Third Friday. As a result, Third
Friday will own 100% of the Reorganized Debtors. To avoid any doubt, following the Effective
Date, the Reorganized Debtors shall not owe any obligation to, or be indebted to, Third Friday.

        (c)      Impairment. The Class 1 Claims are Impaired. The holders of the Class 1 Claims
are entitled to vote to accept or reject the Plan.

       Class 2. Allowed Other Secured Claims

       (a)     Description. Class 2 consists of the Allowed Other Secured Claims against the
Debtors in the approximate aggregate amount of $22,952,898.87.4

        (b)     Treatment. On the Effective Date, in full satisfaction, settlement, release,
extinguishment and discharge of the Allowed Other Secured Claims or any other Claim held by a
holder of an Allowed Other Secured Claim against any of the Debtors, including release of any
Lien(s) in favor of such a holder against any of the Debtors, each holder of an Allowed Other
Secured Claim shall receive a lump sum payment from the Plan Administrator in an amount equal
to one hundred percent (100%) of the Allowed Amount of such Claim in Cash, or as otherwise
ordered by the Court, as part of the Purchase Price provided by Third Friday. The Plan Proponent
anticipates that the amount of the Purchase Price net Allowed Administrative Claims will be
sufficient to pay the Allowed Amount of each Allowed Other Secured Claim in full.


4
  For explanation on why the Plan Proponent submits the actual Allowed Amount of Class 2 Claims will be
significantly lower, see footnote 3.


{2337/000/00499948}                               16
Case 19-61608-grs       Doc 640     Filed 06/10/20 Entered 06/10/20 19:34:22               Desc Main
                                   Document     Page 17 of 29

        (c)     Impairment. The Class 2 Claims are Unimpaired. The holders of the Class 2
Claims are conclusively deemed to have accepted the Plan pursuant to 1126(f) of the code and are
not entitled to vote to accept or reject the Plan.

       Class 3. Allowed General Unsecured Claims

       (a)     Description. Class 3 consists of the Allowed General Unsecured Claims against the
Debtors in the approximate aggregate amount of $113,911,487.48.5

       (b)      Treatment. On the Effective Date, each holder of an Allowed General Unsecured
Claim shall receive from the $22,000,000 in Cash comprising a portion of the Purchase Price, a
Pro Rata distribution of $5,000,000 from the Purchase Price net of Allowed Administrative Claims
and Allowed Other Secured Claims.

               In the event that there is not $5,000,000 remaining from the $22,000,000 in Cash
comprising a portion of the Purchase Price after satisfying Allowed Administrative Claims and
Allowed Other Secured Claims, Third Friday shall increase the Purchase Price to assure that
holders of Class 3 Claims receive, at a minimum, a Pro Rata distribution of $1,000,000 on the
Effective Date. In addition, holders of a Class 3 Claim shall have a lien on the net proceeds of the
Estate Actions in an amount that brings the total amount available for Class 3 Claims to
$5,000,000. The foregoing liens and security interests granted herein are to be automatically
deemed perfected upon entry of the Confirmation Order without the necessity of the Class 3
Claimants taking possession, filing financing statements, mortgages or other documents. Although
not required, upon request by the Class 3 Claimants, the Reorganized Debtors shall execute and
deliver to the Class 3 Claimants any and all UCC Financing Statements, UCC Continuation
Statements, Certificates of Title or other instruments or documents considered by the Class 3
Claimants to be necessary in order to perfect the security interests and liens in the Estate Actions,
which actions shall not be deemed a violation of the automatic stay.

                 Specifically, prior to paying Third Friday any proceeds from the Estate Actions, as
funds become available, holders of Class 3 Claims shall receive a Pro Rata distribution from the
first dollars received from the Estate Actions, after expenses, up to an aggregate of $5,000,000.
By way of example, if after paying Allowed Administrative Claims and Allowed Other Secured
Claims, the pool to pay the Class 3 Claims is only $3,000,000 on the Effective Date, then the first
$2,000,000 of net proceeds from the Estate Actions shall be paid, Pro Rata, to holders of Class 3
Claims (or an amount that satisfies their claims completely if it is less than an aggregate of
$5,000,000).

               The Reorganized Debtors shall meet with the Oversight Committee at least once a
month to and through the earlier of payment of the $5,000,000 to the Allowed General Unsecured
Creditors or the Two-Year Anniversary Date (the “Oversight Committee Meetings”). At least 48
hours before a scheduled Oversight Committee Meeting, the Reorganized Debtors shall provide
the Oversight Committee a detailed status of the Estate Actions. In addition, the Reorganized
Debtors shall obtain Oversight Committee approval of all material decisions regarding the Estate
Actions, including decisions with respect to settlements.


5
  For explanation on why the Plan Proponent submits the actual Allowed Amount of Class 3 Claims will be
significantly lower, see footnote 3.


{2337/000/00499948}                               17
Case 19-61608-grs      Doc 640     Filed 06/10/20 Entered 06/10/20 19:34:22            Desc Main
                                  Document     Page 18 of 29

               In addition, upon the Two-Year Anniversary, the Reorganized Debtors shall pay
Allowed General Unsecured Claims up to an additional $1,000,000 so that Allowed General
Unsecured Claims receive total Pro Rata distributions of up to $5,000,000. However, the
Reorganized Debtors shall not have an obligation to make the Back-End Payment in an amount
more than what is required to provide the Allowed General Unsecured Creditors more than total
Pro Rata distributions of $5,000,000 or to pay anything more than $1,000,000 as a Back-End
Payment even if the total Pro Rata distributions to Allowed General Unsecured Creditors is less
than $4,000,000 as of the Two-Year Anniversary.

                Thirty (30) days before the Two-Year Anniversary, the Oversight Committee may
provide the Reorganized Debtors notice that it is triggering a 180-day Option, upon which, the net
collections of Estate Actions shall continue to be applied to the remaining amount of the
$5,000,000 owed to the Class 3 Claimants, and the $1,000,000 Back-End shall be postponed until
the end of the 180-day Option (the ”Option Protocol”). The Oversight Committee may trigger a
final 180-day Option by providing the Reorganized Debtors notice of such within 30 days of the
expiration of the first 180-day Option, upon which the Option Protocol shall apply for another 180-
day period.

               Regardless of anything set forth within this Section, under no circumstance shall a
holder of a Class 3 Claim receive more than 100% of its Allowed General Unsecured Claim.

       Nothing in this Plan, including any provisions providing a discharge, release, or
exculpation, shall affect Class 3 Claimants rights under this section.

        (c)     Impairment. The Class 3 Claims are Impaired. The holders of Class 3 Claims are
entitled to vote to accept or reject the Plan.

       Class 4. Allowed Equity Interests in the Debtors

        (a)    Description. Class 4 consists of the Allowed Equity Interests in each of the
Debtors. Equity Interests consist of any share of preferred stock, common stock, or other
instrument evidencing an ownership interest in the Debtors, whether or not transferable, and any
option, warrant or right, contractual or otherwise, to acquire any such interest.

        (b)    Treatment. On the Effective Date, all Allowed Equity Interests in each the Debtors
shall be deemed sold to Third Friday, and the holders of Allowed Equity Interests in each of the
Debtors shall receive no distribution on account of such Allowed Equity Interest.

        (c)     Impairment. The Class 4 Claims are Impaired. The holders of Allowed Equity
Interests in the Debtors are conclusively deemed to have rejected the Plan pursuant to section
1126(g) of the Code and are not entitled to vote to accept or reject the Plan.

E.     Distributions Under the Plan

       Subject to Rule 9010, and except as otherwise provided in the Plan, all distributions under
the Plan shall be made by the Reorganized Debtors to the holder of each Allowed Claim in the
manner provided for in the Plan at the address of such holder as listed on the schedules and/or
proof of Claim as of the date of the Confirmation Hearing unless the Debtors or the Reorganized



{2337/000/00499948}                             18
Case 19-61608-grs       Doc 640    Filed 06/10/20 Entered 06/10/20 19:34:22             Desc Main
                                  Document     Page 19 of 29

Debtors have been notified in writing of a change of address, including by the filing of a proof of
Claim by such holder that provides an address different from the address reflected on the schedules.

       Any payment of Cash made by the Reorganized Debtors pursuant to the Plan shall be made
by check drawn on a domestic bank or by wire transfer.

       Any payment or distribution required to be made under the Plan on a day other than a
Business Day shall be made on the next succeeding Business Day.

      No payment of Cash less than One Hundred 00/100 Dollars ($100.00) shall be made by the
Reorganized Debtors to any holder of a Claim unless a request therefore is made in writing to the
Reorganized Debtors, as applicable, or unless the distribution is a final distribution.

        When any distribution on account of an Allowed Claim pursuant to the Plan would
otherwise result in a Distribution that is not a whole number, the actual distribution shall be
rounded as follows: fractions of ½ or greater shall be rounded to the next higher whole number
and fractions of less than ½ shall be rounded to the next lower whole number. Cash to be
distributed pursuant to the Plan shall be adjusted as necessary to account for the rounding provided
in this Section of the Plan.

        In the event that any distribution to any holder is returnable as undeliverable, the
Reorganized Debtors shall use reasonable efforts to determine the current address of such holder,
but no distribution to such holder shall be made unless and until the Reorganized Debtors have
determined the then current address of such holder, at which time such Distribution shall be made
to such holder without interest; provided that any distribution shall be deemed unclaimed property
under section 347(b) of the Bankruptcy Code at the expiration of six months from the Effective
Date or the distribution date, whichever shall apply, and any entitlement of any holder of any Claim
to such distributions shall be extinguished and forever barred.

        At the close of business on the date of the Confirmation Hearing, the claims register in
each of these Cases shall be closed, and there shall be no further changes in the record holders of
any Claims. The Debtors or the Reorganized Debtors, as applicable, shall have no obligation to
recognize any transfer of any Claims occurring after the date of the Confirmation Hearing;
provided, however, that the foregoing will not be deemed to prohibit the sale or transfer of any
Claim subsequent to the date of the Confirmation Hearing and prior to the Effective Date. The
Debtors and the Reorganized Debtors, as applicable shall instead be entitled to recognize and deal
for all purposes under the Plan with only those record holders as of the close of business on the
date of the Confirmation Hearing.

F.     Procedures for Allowance or Disallowance of Disputed Claims

       1.      Objections to and Resolution of Claims, Administrative Claims and General
               Unsecured Claims

        The deadline to object to any claim will be set by the Court (the "Objection Deadline").
Any party in interest, including without limitation the Chapter 11 Trustee, the Reorganized Debtors
and the Plan Proponent, may file and prosecute any and all objections to any Claim. In the event
that a party in interest settles any claim objection, the party in interest may seek approval by
submitting an Agreed Order in a form acceptable to said party in interest and the holder of the


{2337/000/00499948}                             19
Case 19-61608-grs       Doc 640     Filed 06/10/20 Entered 06/10/20 19:34:22               Desc Main
                                   Document     Page 20 of 29

Disputed Claim. In the event that a party in interest and the holder of a Disputed Claim do not
reach a consensual resolution of the claim objection, then the party in interest will set the contested
matter for hearing before the Court and will provide all interested parties, including the holder of
the Disputed Claim, with notice of the date set.

       2.      Unclaimed Funds

       Any funds unclaimed for the period described of the Plan shall be forfeited by the holder
and shall revest in the Reorganized Debtors pursuant to section 347(b) of the Code.

       3.      Establishment and Maintenance of Reserve

        Following the Effective Date, on each distribution date, the Reorganized Debtors shall
reserve from the Distributions to be made on such dates to the holders of Allowed Claims, an
amount equal to one hundred percent (100%) of the Distributions to which holders of Disputed
Claims, including Disputed Unsecured Claims and Disputed Secured Claims, would be entitled to
under the Plan as of such dates if such Disputed Claims were Allowed Claims in their Disputed
Claim Amounts, or as estimated by the Reorganized Debtors or the Court in accordance with the
Plan (the “Disputed Claims Reserve”).

       4.      Distributions Upon Allowance of Disputed Claims

        The holder of a Disputed Claim that becomes an Allowed Claim subsequent to the any
distribution date shall receive distributions of Cash and any other consideration from the Disputed
Claims Reserve from the Reorganized Debtors upon the subsequent distribution date following the
date on which such Disputed Claim becomes an Allowed Claim pursuant to a Final Order. Such
Distributions shall be made in accordance with the Plan.

G.     Executory Contracts and Unexpired Leases

        The Code grants the Debtor the power, subject to the approval of the Court, to assume or
reject executory contracts and unexpired leases. If an executory contract or unexpired lease is
rejected, the other party to the agreement may file a claim for damages incurred by reason of the
rejection. In the case of rejection of leases of real property, such damage claims are subject to
certain limitations imposed by the Code.

         Pursuant to sections 365(a) and 1123(b)(2) of the Code, all executory contracts and
unexpired leases between the Debtors and any Person shall be deemed rejected by the Debtors as
of the Effective Date, except for any executory contract or unexpired lease: (i) which previously
has been assumed or rejected pursuant to an order of the Court entered prior to the Effective Date,
(ii) as to which a motion for approval of the assumption or rejection of such executory contract or
unexpired lease has been filed and served prior to the Effective Date, (iii) which is listed by the
Chapter 11 Trustee on her Assumption and Assignment Notice as provided by DE 541 and 542,
or (iv) which is listed on the Assumption List which shall be filed with the Court and served on
the affected parties by no later than fourteen (14) days prior to the Confirmation Hearing; provided,
however, that the Debtors or the Reorganized Debtors shall have the right, on or prior to the
Confirmation Date, to amend the Assumption List to delete any executory contract or unexpired
lease therefrom or add any executory contract or unexpired lease thereto, in which event such
executory contract(s) or unexpired lease(s) shall be deemed, respectively, assumed or rejected.


{2337/000/00499948}                               20
Case 19-61608-grs       Doc 640    Filed 06/10/20 Entered 06/10/20 19:34:22             Desc Main
                                  Document     Page 21 of 29

The Debtors or the Reorganized Debtors shall provide notice of any amendments to the
Assumption List to the non-debtor parties to the executory contracts and unexpired leases affected
thereby. The listing of a document on the Assumption List shall not constitute an admission by
the Debtors or the Reorganized Debtors that such document is an executory contract or an
unexpired lease, or that the Debtors or the Reorganized Debtors have any liability thereunder.

H.     Amendment, Modification or Revocation of the Plan

        Alterations, amendments or modifications of the Plan may be proposed in writing by the
Plan Proponent at any time prior to the Confirmation Date in conformity with section 1127(a) of
the Code, provided that the Plan, as altered, amended or modified, satisfies the conditions of
sections 1122, 1123 and 1129 of the Code, and the Plan Proponent shall have complied with section
1125 of the Code. The Plan may be altered, amended or modified by the Reorganized Debtors at
any time after the Confirmation Date in conformity with section 1127(b) of the Code, provided
that the Plan, as altered, amended or modified, satisfies the requirements of sections 1122 and 1123
of the Code and the Court, after notice and a hearing, confirms the Plan, as altered, amended or
modified, under section 1129 of the Code and the circumstances warrant such alterations,
amendments or modifications. A holder of a Claim that has accepted the Plan shall be deemed to
have accepted the Plan, as altered, amended or modified, if the proposed alteration, amendment or
modification does not materially and adversely change the treatment of the Claim of such holder.

        Prior to the Effective Date, the Plan Proponent, and without the approval of the Court, and
without notice to all holders of Claims and Interests, insofar as it does not materially adversely
affect the interests of holders of Claims and Interests, may correct any defect, omission or
inconsistency in this Plan in such manner and to such extent as may be necessary to expedite the
execution of this Plan.

I.     Means for Implementation and Effect of Confirmation of Plan

       1.      Discharge of Debtor

        Except as otherwise provided herein or in the Confirmation Order, the rights afforded
herein and the treatment of all Claims and Equity Interests herein shall be in exchange for and
in complete satisfaction, discharge and release of Claims and Equity Interests of any nature
whatsoever, including any interest accrued on such Claims from and after the Petition Date,
against the Debtors, their Estate, any of the assets or properties under the Plan. Except as
otherwise provided herein, (i) on the Effective Date, all such Claims against the Debtors and
Equity Interests in the Debtors shall be satisfied, discharged and released in full, and (ii) all
Persons shall be precluded and enjoined from asserting against the Reorganized Debtors, its
successors, its assets or properties, any other or further Claims or Equity Interests based upon
any act or omission, transaction or other activity of any kind or nature that occurred prior to
the Confirmation Date, whether or not such holder has filed a proof of claim or proof of equity
interest and whether or not such holder has voted to accept or reject the Plan.

       2.      Injunction Related to Discharge

      Except as otherwise expressly provided in the Plan or the Confirmation Order, all
Persons who have held, hold or may hold Claims against the Debtors or Equity Interest in the



{2337/000/00499948}                             21
Case 19-61608-grs       Doc 640     Filed 06/10/20 Entered 06/10/20 19:34:22              Desc Main
                                   Document     Page 22 of 29

Debtors, are permanently enjoined, on and after the Effective Date, from: (i) commencing or
continuing in any manner any action or other proceeding of any kind against the Debtors or
the Reorganized Debtors, with respect to any such Claim or Equity Interest, (ii) enforcing,
attaching, collecting or recovering by any manner or means of any judgment, award, decree or
order against the Debtors or the Reorganized Debtors on account of any such Claim or Equity
Interest, (iii) creating, perfecting or enforcing any Lien or asserting control of any kind against
the Debtors or the Reorganized Debtors, or against the property or interests in property of the
Debtors or the Reorganized Debtors, on account of any such Claim or Equity Interest, and (iv)
asserting any right of setoff, subrogation or recoupment of any kind against any obligation from
the Debtors or the Reorganized Debtors, or against the property or interests in property of the
Debtors or the Reorganized Debtors, on account of any such Claim or Equity Interest. The
injunctions described herein shall extend to the successors of the Debtors, including, without
limitation, the Reorganized Debtors, and their respective properties and interests in property.

       3.      Plan Release of Third Friday

        As of the Effective Date, except as otherwise provided herein or in the Confirmation
Order, upon receipt of the Purchase Price, the Debtors and their Estates indefeasibly release
and discharge Third Friday, its respective agents, attorneys, representatives, employees,
officers, directors, members, successors, assigns, parents, subsidiaries, affiliates, heirs,
executors, administrators, and each of them from all demands, controversies, actions, suits,
proceedings, obligations, liabilities, fines, penalties, costs, expenses, attorneys’ fees, and
damages of whatsoever character, nature or kind, in law or in equity, whether known or
unknown, fixed or contingent, and liquidated or unliquidated, in law or in equity, from the
beginning of the world to the Effective Date

       4.      Injunction Against Interference with the Plan

        Upon the entry of a Confirmation Order with respect to the Plan, all holders of Claims,
Equity Interests, and other parties in interest, along with their respective present or former
employees, agents, officers, directors, or principals, shall be enjoined from taking any actions
to interfere with the implementation or consummation of the Plan, except with respect to actions
any such entity may take in connection with the pursuit of appellate rights.

       5.      Votes Solicited in Good Faith

        The Plan Proponent has, and upon confirmation of the Plan shall be deemed to have,
solicited acceptances of the Plan in good faith and in compliance with the applicable provisions of
the Code, and on account of such solicitation will not, be liable at any time for the violation of any
applicable law, rule, or regulation governing the solicitation of acceptances or rejections of the
Plan.

       6.      Term of Bankruptcy Injunction or Stays

        All injunctions or stays provided for in the Case under sections 105 or 362 of the Code, or
otherwise, and in existence on the Confirmation Date, shall remain in full force and effect until the
Effective Date.




{2337/000/00499948}                              22
Case 19-61608-grs       Doc 640     Filed 06/10/20 Entered 06/10/20 19:34:22              Desc Main
                                   Document     Page 23 of 29

J.     Conditions Precedent to Effectiveness of Plan

       The Plan shall not become effective unless and until the conditions set forth in Section
10.01 of the Plan shall have been satisfied or waived.

K.     Retention of Jurisdiction

        The Court shall have exclusive jurisdiction of all matters arising out of, and related to, the
Case and the Plan pursuant to, and for the purposes of, sections 105(a) and 1142 of the Code and
for all matters specifically described in Article XI of the Plan.

L.     Post-Confirmation Date Service List

        From and after the Confirmation Date, all notices of appearance and demands for service
of process filed with the Court prior to such date shall continue to be effective, and further notices
will be sent to such Entities.

                           V.      CONFIRMATION OF THE PLAN

A.     Solicitation of Votes

       Classes 1 and 3 are Impaired. In accordance with sections 1126 and 1129 of the Code,
each holder of an Allowed Claim (i.e., not a Disputed Claim) as of the Voting Record Date in
Class 1 and Class 3 shall be entitled to vote to accept or reject the Plan. Any holder of a Disputed
Claim is not entitled to vote on the Plan unless its Claim is estimated by the Court.

        An Impaired Class of Claims will have accepted the Plan if: (i) the holders of at least two-
thirds in amount of the Allowed Claims actually voting in the Class have voted to accept the Plan,
and (ii) the holders of more than one-half in number of the Allowed Claims actually voting in the
Class voted to accept the Plan, not counting the vote of any holder designated under section
1126(e) of the Code. A vote may be disregarded if the Court determines, after notice and a hearing,
that acceptance or rejection was not solicited or procured in good faith or in accordance with the
provisions of the Code. Holders of Claims valued at an unknown amount, and holders of Disputed
Claims, shall not be entitled to vote on the Plan, unless otherwise provided for in the Plan.

        Class 2 is Unimpaired. Accordingly, the holders of an Allowed Other Secured Claim in
Class 2 are conclusively deemed to have accepted the Plan and the solicitation of acceptances with
respect to such Class is therefore not required under section 1126(f) of the Code.

       Class 4 is Impaired. However, the holders of an Allowed Equity Interest in Class 4 are
conclusively deemed to have rejected the Plan and the solicitation of acceptances with respect to
such Class is therefore not required under section 1126(g) of the Code.

B.     Confirmation Hearing

        The Court shall schedule the Confirmation Hearing to consider approval of this Disclosure
Statement and confirmation of the Plan at the United States Bankruptcy Court for the Eastern
District of Kentucky, located at the United States Bankruptcy Court, Community Trust Building,
100 East Vine Street, Suite 200, Lexington, Kentucky 40507. If hearings have not resumed at the


{2337/000/00499948}                              23
Case 19-61608-grs           Doc 640    Filed 06/10/20 Entered 06/10/20 19:34:22           Desc Main
                                      Document     Page 24 of 29

courthouse, the hearing will be conducted telephonically and all parties in interest must arrange to
appear solely telephonically. For more information, please visit https://www.kyeb.uscourts.gov/
telephonic-hearing-instructions. The Confirmation Hearing may be adjourned from time to time
without notice except as given at the Confirmation Hearing or any subsequent adjourned
Confirmation Hearing. The Court shall set forth a deadline to file objections, if any, to the approval
of this Disclosure Statement or the confirmation of the Plan.

        Any objection to Confirmation must be in writing, specify in detail the name and address
of the objector, all grounds for the objection and the amount of the Claim. Any such objection
must be filed with the Court, and serviced so that it is received by the Court and the following
parties on or before the deadline set by the Court:

               Shraiberg, Landau & Page, P.A.
               Attorneys for the Plan Proponent
               2385 N.W. Executive Center Drive, Suite 300
               Boca Raton, Florida 33431
               Attn: Bradley S. Shraiberg, Esq.

               -and-

               Office of the U.S. Trustee
               Attn: John L. Daugherty and Bradley M. Nerderman
               100 E. Vine St. #500
               Lexington, KY 40507

C.     Confirmation Standards

        For a plan to be confirmed, the Code requires, among other things, that a plan be proposed
in good faith and comply with the applicable provisions of chapter 11 of the Code. Section 1129
of the Code also imposes requirements that with respect to each class of claims, such class has
accepted the plan or such class is not impaired under the plan, that confirmation of a plan is not
likely to be followed by the need for further financial reorganization, that a plan be in the best
interest of creditors, and that a plan be fair and equitable with respect to each class of claims that
is impaired under the Plan.

        The Bankruptcy Court will confirm a plan only if it finds that all of the requirements
enumerated in section 1129 of the Code have been met. The Plan Proponent believes that the Plan
satisfies all of the requirements for confirmation for the reasons stated below.

                      VI.     FUNDING AND FEASIBILITY OF THE PLAN

A.     Risks to the Creditors

        The Plan Proponent does not anticipate that there are any significant federal tax
consequences the Plan would have on Creditors. As stated above, the Disclosure Statement will
not be construed to be advice on the tax, securities or other legal effects of the Plan. Each Creditor
should, therefore, consult with its own legal, business, financial and tax advisors as to any such
matters concerning the solicitation, the Plan or the transactions contemplated thereby.



{2337/000/00499948}                              24
Case 19-61608-grs       Doc 640    Filed 06/10/20 Entered 06/10/20 19:34:22             Desc Main
                                  Document     Page 25 of 29

B.     Best Interests Test and Liquidation Analysis

        With respect to each impaired Class of Claims, confirmation of the Plan requires that each
holder of an Allowed Claim either (i) accept the Plan or (ii) receive or retain under the Plan
property of a value, as of the Effective Date, that is not less than the value such holder would
receive or retain if the Debtors were liquidated under chapter 7 of the Bankruptcy Code on such
date. To determine what holders of Claims of each impaired Class would receive if the Debtors
were liquidated under chapter 7, the Court must determine the dollar amount that would be
generated from the liquidation of the Debtors’ assets and properties in the context of a chapter 7
liquidation case and the assets were liquidated by a chapter 7 trustee. The cash amount that would
be available for satisfaction of Claims would consist of the proceeds resulting from the disposition
of the unencumbered assets and properties of the Debtors, augmented by the unencumbered cash
held by the Debtors at the time of the commencement of the liquidation case.

        The Debtors’ cost of liquidation under chapter 7 would include the fees payable to the
chapter 7 trustee as well as those fees payable to other professionals that such a chapter 7 trustee
might engage. The foregoing types of claims and other claims that might arise in a liquidation
case or result from the pending chapter 11 Cases, including any unpaid expenses incurred by the
Debtors of the chapter 11 Trustee during the Chapter 11 Cases such as compensation for attorneys,
financial advisors and accountants, would be paid in full from the liquidation proceeds before the
balance of those proceeds would be made available to pay pre-petition Allowed Claims.

        The Plan Proponent believes that each holder of an Allowed Claim will receive or retain
under the Plan property of a value, as of the Effective Date, that is not less than the value such
holder would receive or retain if the Debtors were liquidated under chapter 7 of the Code on such
date. In a chapter 7 liquidation, Class 3 Allowed General Unsecured Claims would likely not
receive a distribution, as the Debtor’s cash on hand would be paid to Class 1 and/or Class 2. The
distribution to Class 3 is being made possible by the Purchase Price provided by the Plan
Proponent, which is a voluntary contribution that will not be present in a chapter 7 liquidation.
Rather, in chapter 7 liquidation, Class 3 would only be entitled to proceeds from the liquidation of
available unencumbered assets. The Plan Proponent does not believe these unencumbered assets
will provide value to creditors, or can be liquidated in a timeframe, that is comparable with the
Purchase Price provided by the Plan Proponent.

        The Plan Proponent’s financial advisor, Kapila Mukamal, is in the process of drafting a
liquidation analysis. However, at this time, the Debtors’ schedules on file are incomplete and
inaccurate, and the Trustee has not yet finalized and filed amended schedules. The Trustee is in
the process of finalizing financial statements of each of the Debtors as of the Petition Date and
amended schedules based thereon. Upon receipt of accurate financial statements of each of the
Debtors and/or amended schedules, the Plan Proponent’s financial advisor will complete the
liquidation analysis and the Plan Proponent will file same with the Court.

        The Plan Proponent anticipates that the liquidation analysis will confirm that Class 3
Allowed General Unsecured Claims will not receive any distribution in a chapter 7 liquidation
other than proceeds from the Estates Actions, which the Plan Proponent proposes to provide to
Class 3 Allowed General Unsecured Claims pursuant to Plan. See Article IV, Section D above.




{2337/000/00499948}                             25
Case 19-61608-grs       Doc 640     Filed 06/10/20 Entered 06/10/20 19:34:22             Desc Main
                                   Document     Page 26 of 29

C.      Funding the Purchase Price

        Article I of the Plan defines “Purchase Price” as the sum of (i) Third Friday’s credit bid in
the amount of all outstanding principal, interest and fees due under the Third Friday Loan
Agreements and the Third Friday Forbearance Agreements as of the Petition Date; and (ii)
$22,000,000 in Cash provided by Third Friday or its assigns to the Plan Administrator on or before
the Effective Date to be used first for payment of the Allowed Administrative Claim Payment,
second for distributions to holders of Allowed Other Secured Claims in accordance with the
classification and treatment proscribed in Class 2 of this Plan, and third for Pro Rata distributions
to holders of Allowed General Unsecured Claims in accordance with the classifications and
treatment proscribed in Class 3 of this Plan. In the event that that the balance of the $22,000,000
after payment of the Allowed Administrative Claim Payment and payments to holders of Allowed
Other Secured Claims does not equal at least $1,000,000, Third Friday agrees to increase the Cash
component of the Purchase Price to an amount necessary to provide, at a minimum, a Pro Rata
distribution of $1,000,000 to holders of Allowed General Unsecured Claims on the Effective Date.

        The Plan Proponent submits that it has sufficient capital to fund the Purchase Price.

D.      Feasibility

         Section 1129(a)(11) of the Code requires a plan proponent to demonstrate that confirmation
of a plan of reorganization is not likely to be followed by the liquidation or the need for further
financial reorganization of a debtor unless so provided by the plan of reorganization. For purposes
of determining whether the Plan meets this requirement, the Plan Proponent has analyzed its ability
to meet its financial obligations as contemplated thereunder.

       The Plan Proponent believes that it will be able to provide the payments contemplated
under the Plan based on the fact that the Plan Proponent possesses the wherewithal and intent to
provide the Purchase Price.

        Based on the foregoing, the Plan Proponent believes it will be able to provide for all
payments required pursuant to the Plan. Accordingly, the Plan Proponent asserts that it is able to
perform all of its obligations under the Plan, and as such, the Plan satisfies section 1129(a)(11) of
the Code.

                            VII.   ALTERNATIVES TO THE PLAN

        Although this Disclosure Statement is intended to provide information to assist a holder of
a Claim or Interest in determining whether to vote for or against the Plan, a summary of the
alternatives to confirmation of the Plan may be helpful.

       If the Plan is not confirmed and consummated, the alternatives to the Plan include (i)
piecemeal, forced liquidation of the Debtors under chapter 7 of the Code; (ii) an alternative plan
of reorganization; or (iii) dismissal of the Cases leaving creditors and interest holders to pursue
available non-bankruptcy remedies.




{2337/000/00499948}                              26
Case 19-61608-grs   Doc 640    Filed 06/10/20 Entered 06/10/20 19:34:22   Desc Main
                              Document     Page 27 of 29
Case 19-61608-grs      Doc 640     Filed 06/10/20 Entered 06/10/20 19:34:22            Desc Main
                                  Document     Page 28 of 29

                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished via

Notice of Electronic Filing by CM/ECF to all parties registered to receive such service on June 10,

2020.

                                      Respectfully Submitted,

                                      SHRAIBERG, LANDAU & PAGE, P.A.
                                      Attorneys for the Plan Proponent
                                      2385 NW Executive Center Drive, #300
                                      Boca Raton, Florida 33431
                                      Telephone: 561-443-0800
                                      Facsimile: 561-998-0047
                                      Email: bss@slp.law
                                      Email: jlanphear@slp.law

                                      By: /s/ Bradley S. Shraiberg_____________
                                            Bradley S. Shraiberg
                                            Florida Bar. No. 121622
                                            Joshua B. Lanphear
                                            Florida Bar No. 125421




{2337/000/00499948}                             28
Case 19-61608-grs     Doc 640    Filed 06/10/20 Entered 06/10/20 19:34:22   Desc Main
                                Document     Page 29 of 29

                                      EXHIBIT A

                                     Chapter 11 Plan

                                    [See ECF No. 639]




{2337/000/00499948}                        29
